Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 10, 2017

The Court of Appeals hereby passes the following order:

A17A0595. TIFFANY KING v. GEORGE RANDALL WALLACE.

      Tiffany King, represented by counsel, filed an action for damages arising out
of an automobile collision with George Randall Wallace. Following a trial, the jury
returned a verdict for Wallace. King, through her counsel, filed a timely notice of
appeal. Wallace subsequently filed a motion to dismiss the appeal pursuant to OCGA
§§ 5-6-41 and 5-6-42 because the transcript was not ordered. Following a hearing on
the motion, the trial court dismissed the appeal. King, through her counsel, filed a
motion to set aside the dismissal order because King’s counsel did not receive the
trial court’s order as it was sent to the wrong address. The trial court granted the
motion to set aside and then entered another order dismissing King’s appeal. King
then filed a pro se notice of appeal.1 We, however, lack jurisdiction.
      The record contains no indication that King’s counsel has withdrawn from
representing her in this case. Consequently, King’s pro se notice of appeal is a nullity
because, based on the current record, she currently is represented by counsel in this
action and thus may not attempt to represent herself. See Reynolds v. Reynolds, 296
Ga. 461, 463 n. 1 (769 SE2d 511) (2015); Jacobsen v. Haldi, 210 Ga. App. 817, 818-


      1
        King’s June 15, 2016 pro se notice of appeal references a December 14, 2015
order. It appears from the record that the hearing on the motion to dismiss the appeal
was held on December 14, 2015 and the dismissal order was not entered until January
8, 2016. King subsequently filed a second pro se notice of appeal referencing the
January 2016 dismissal order. However, that dismissal order was set aside and a new
dismissal order entered on May 23, 2016. King’s June 15 notice of appeal is timely
as to that dismissal order.
819 (1) (437 SE2d 819) (1993). Accordingly, King’s appeal is DISMISSED for lack
of jurisdiction.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/10/2017
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.